PER CURIAM.
We affirm the order denying the motion for postconviction relief filed by defendant-appellant Richard Marlowe. We concur with the trial court that the affidavits relied on by the defendant do not qualify as newly discovered evidence. We note that at the time the defendant entered his pleas, the defendant admitted not once, but twice, that he had committed the charged crimes. Further, as noted by the trial court, the affidavits do not actually exculpate defendant from culpability in the charged crimes. Finally, the affidavits relied on by the defendant apply to only one of the two cases on which he entered his pleas. We find no error in the order denying postconviction relief.
Affirmed.